J-S14008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.F.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.F.W., A MINOR                 :       No. 1593 MDA 2016

            Appeal from the Dispositional Order September 12, 2016
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-JV-0000115-2016


BEFORE: GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 21, 2017

        Appellant, D.F.W., a minor, appeals from the dispositional order

entered in the Schuylkill County Court of Common Pleas, following his

adjudication of delinquency on the charge of defiant trespass.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises three issues for our review:

           WHETHER APPELLANT IS ENTITLED TO THE OVERTURNING
           OF THE DECISION OF THE [TRIAL] COURT BECAUSE THE
           INFRACTION, IF ANY, WAS DE MINIMIS AS [APPELLANT’S]
           ACTIONS WERE WITHIN CUSTOMARY LICENSE AND NO

____________________________________________


1
    18 Pa.C.S.A. § 3503(b)(1)(i).


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14008-17


          HARM WAS SUFFERED BY OR THREATENED TO ANY
          PARTY[?]

          WHETHER APPELLANT IS ENTITLED TO THE OVERTURNING
          OF THE DECISION OF THE [TRIAL] COURT BECAUSE THE
          PREMISES WAS OPEN TO THE PUBLIC AND HE
          REASONABLY BELIEVED THAT A TENANT HAD INVITED
          HIM UPON THE PROPERTY[?]

          WHETHER APPELLANT IS ENTITLED TO THE OVERTURNING
          OF THE DECISION OF THE [TRIAL] COURT BECAUSE THE
          TENANTS OF THE PROPERTY WHERE APPELLANT WAS
          CHARGED WITH TRESPASS WERE ENTITLED TO A RIGHT
          OF QUIET ENJOYMENT, WHICH CANNOT BE HONORED IF
          THEIR LANDLORD CAN BAR CERTAIN GUESTS WITHOUT
          PROCESS OR LIMITATION[?]

(Appellant’s Brief at 4).2

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James P.

Goodman, we conclude Appellant’s remaining issues merit no relief.           The

trial court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed November 10, 2016 at

3-6) (finding: (1) evidence showed Appellant had notice on several

occasions that he was not licensed or privileged to be on Housing Authority
____________________________________________


2
  To the extent Appellant’s issue #3 complains on appeal about a tenant’s
right to quiet enjoyment, specifically a tenant’s right to invite Appellant on to
the property as a social guest, Appellant is not the proper party to make that
argument. See generally In re T.J., 559 Pa. 118, 124, 739 A.2d 478, 481
(1999) (stating: “In determining whether a party has standing, a court is
concerned only with the question of who is entitled to make a legal challenge
and not the merits of that challenge”; “the purpose of the ‘standing’
requirement is to insure that a legal challenge is by a proper party”).
Therefore, we give Appellant’s issue #3 no further attention.



                                           -2-
J-S14008-17


property; Appellant admitted he knew he was not permitted on Housing

Authority property; Corporal Brian Reno credibly testified he had given

Appellant notice on prior occasions that Appellant was not permitted on

Housing Authority property, and when Corporal Reno confronted Appellant

on date of incident, Appellant fled; Appellant violated trespassing statute

when he entered Housing Authority property; Appellant’s actions did not

constitute de minimis violation; and (2) Jody Dunnigan, Pottsville Housing

Authority Deputy Executive Director, testified that property at issue belongs

to Housing Authority; Housing Authority maintains no-trespass list to protect

tenants’ peaceful enjoyment of their property; Housing Authority and police

can enforce no-trespass list; tenants had no right to allow Appellant to go

anywhere on Housing Authority property; in any event, Appellant was near

playground on property and was not in tenant’s residence). Accordingly, we

affirm on the basis of the trial court’s opinion.

      Dispositional order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2017




                                      -3-
                                                                                 Circulated 02/22/2017 12:00 PM




       IN THE COURT OF COMMON              PLEAS OF SCHUYLKILL COUNTY, PENNSYLVANIA
                                           JUVENILE DIVISION

     IN THE INTEREST OF:                                         No. JV-115-2016

               D.W., A JUVENILE


                             Eric Lieberman, Esquire -for the Commonwealth
                                Karen Domalakes, Esquire -for the Juvenile

                               OPINION PURSURANT TO PA R.A.P. 1925

     GOODMAN, J.

               The Appellant, D.W. has filed an appeal to this Court's Order dated September

     12, 2016 adjudicating the Appellant delinquent on the charges of Defiant Trespass. On

     or about September 14, 2016, the Appellant filed a Notice of Appeal with the Superior

     Court which was served upon this Court. By Order of Court dated September 20, 2016

     this Court directed the Appellant file a Concise Statement of Matters Complained of on

     Appeal pursuant to Pa. R.A.P. 1925.          On September 27, 2016, the Appellant filed a

     Concise Statement of Matters Complained of on Appeal.

               The Appellant raises the following three issues on appeal:

         ~;·     °;A.     Appellant is entitled to the overturning of the decision of the
         N Co~on Pleas decision because the infractions, if any was de minimis as
         Q. his aitions were within customary license and no harm was suffered by or
            thre~ened to any party.
         0         -I
                   ..,_J

        e:;        3
                  B.     Appellant is entitled to the overturning of the decision of the
        ,;: Corgnon Pleas decision because the premises was open to the public and
        i3 he.f§asonably believed that a tenant had invited him upon the property.
-·
[.
                  V')


                      C.      Appellant is entitled to the overturning of the decision of the
               Common Pleas decision because the tenants of the property where
               Appellant was charged with trespass were entitled to a right of quiet
               enjoyment, which cannot be honored if their landlord can bar certain
               guests-wi:thot1t-prores ·.
       The Commonwealth       presented     testimony   from Jody Dunnigan, the Deputy

Executive Director of the Pottsville Housing Authority. Mr. Dunnigan testified that the

Housing Authority assists income eligible people with housing assistance and the

Housing Authority owns a number of properties in the City of Pottsville including the

John O'Hara Complex. Mr. Dunnigan testified that the Housing Authority, as directed by

HUD, maintains a no trespass list in order to protect the tenants' peaceful enjoyment of

their property. The Appellant was on the no trespass list. A copy of the notice that was

given to the Appellant which stated that the Appellant is hereby banned from all

Pottsville Housing Authority properties including but not limited to the John O'Hara

property was admitted into evidence.

       The Commonwealth       also called Corporal Brian Reno of the Pottsville Police

Department.    Corporal Reno testified that the Pottsville Police are provided every other

week with an updated trespass notice list from the Pottsville Housing Authority of

individuals who are banned from Housing Authority properties. Corporal Reno testified

that he had prior knowledge that the Appellant was banned from all Housing Authority

properties.   Corporal Reno testified that he verbally advised the Appellant on numerous

occasions that he was not to be on Housing Authority property. The Corporal gave the

Appellant warnings on prior occasions and did not arrest the Appellant.

       Corporal Reno testified that he was on patrol on May 21, 2016 at approximately

8:29 p.m. when he observed the Appellant at the John O'Hara Housing Authority

Complex which is a Pottsville Housing Authority property. The Appellant was next to the

playground which is approximately         30 feet from the steps that enter onto the John

O'Hara Housing Complex. Corporal Reno testified that the Appellant and another male
                                               2
ran from the Housing Authority Complex down the steps onto Sanderson                  Street when

they saw his patrol vehicle.

        The Appellant testified that he was playing basketball that day and was going to

visit his friend Josh Sankus who lived on Housing Authority property.               The Appellant

testified     that when     he saw the police he walked and he did not run.              On cross

examination       the Appellant admitted       that Corporal Reno was yelling to him that he was

not supposed       to be on Housing Authority property.        The Appellant also testified that he



be on Housing Authority property.

            The Appellant    presented      the testimony   of his friend, Josh Sankus and Josh

Sankus' mother, Lynn Memeke, who both testified that they live at 667 John O'Hara

which is the Housing Authority property. Mr. Sankus and his mother both testified that

they gave permission for the Appellant to go to their townhouse in the John O'Hara

Complex. On cross examination Mr. Sankus testified that he knew the Appellant wasn't

permitted to be on Pottsville Housing Authority property.

            The first argument made by the Appellant was that his infraction was de minimis

and there was not harm suffered by or threatened to any party. The Appellant was

found guilty of Defiant Trespass under 18 Pa. CS.A. §3503(b) which states as follows:

            3503. Criminal Trespass

                   (b) Defiant trespasser

                   (1) A person commits an offense if, knowing that he is not licensed
            or privileged to do so, he enters or remains in any place as to which notice
            against trespass is given by:

                   (t)crctcrah:nmmunkatron-toi:he-a-ctor-.-----------------

                                                     3
          The evidence clearly shows that the Appellant was given notice that he was not

licensed or privileged to be on Housing Authority property.           Corporal Reno gave the

Appellant notice on prior occasions that he wasn't to be on Housing Authority property

and the Appellant admitted       that he knew he wasn't to be on Housing Authority

property. The Appellant violated a criminal statute by trespassing on Housing Authority

property. Also, when the Appellant was confronted by Corporal Reno about trespassing

on Housing Authority property the credible testimony of Corporal Reno was that the

Ap13ellant nm from th6i po.1.i~~e Coi..tr:t-d~A.o.t-ti.r:ld-the 4ppellant~s act~a             de

minimis violation.

          The Appellant's second and third contention is that the Appellant should not be

cited for trespass because he had permission from one of the tenants living at the John

O'Hara Complex. The Appellant relies on Branish v. NHP Propertv Management Inc.,

694 A.2d 1106 Pa. Super (1996) for the proposition        that a tenant has the right to invite

social guests to his apartment and the landlord can't interfere with that right.

          In Branish, the landlord, NHP Property Management, Inc., issued a no trespassing

letter to the boyfriend of one of the tenants because the boyfriend, without invitation,

entered the tenant's apartment and caused a disturbance and damages at the property.

The letter indicated that a violation of the letter would be reason to seek eviction of the

tenant.     The tenant filed a motion for declaratory judgment requesting the court find

the "no trespassing" letter void. The court found the letter void and ordered that the

landlord was barred from evicting the tenant for violating the letter.

          The court determined   that the Landlord and Tenant Act allows the tenant to

invite soctat g a ests to hts-property-as-long-as-the-ten·a-nt-observes-his-ebHgatier-i                Branish.694 A.2d 1107 (citing 68 P.S. §250, 504-a.) The court determined   that there is an

                implied covenant of quiet enjoyment       in every lease of real property and that any

                wrongful act of the lessor that interferes with the lessee's possession in whole or in part

                is a breach of the covenant of quiet enjoyment. Id (citing Lichtenfeis v. Bridgeview Coal

                Compan'(, 366 Pa. Super 304, 531 A.2d 22 (1987). The Court ruled that by preventing

                the tenant from inviting social guests to her townhouse the landlord interfered with the

                tenant's possession.

              ,GJse, bot.thJ.o~h..Sa.r.1k~-a,r:id-hi.s-r.i:lo.tller.....tes.1ifi.ecLtbat they gave the
---------:tAG-i~-At

                Appellant permission to be in their townhouse.     The Appellant relies on Branish for the

                proposition that as long as the tenants give permission to a third party to be on their

                property then that third party can go anywhere on Housing Authority property that the

                tenant would be able to go. This Court found the instant case distinguishable from

                Branish because the Appellant was not located in the tenant's dwelling.

                       The Commonwealth       presented   testimony from Jody Dunnigan, the Pottsville

                Housing Authority Deputy Executive Director that the John O'Hara Complex is one of

                the public housing projects of the Pottsville Housing Authority.         The John O'Hara

                Housing Complex is a 50 Unit Public Housing Complex located in 600 block of Laurel

                Boulevard. The Housing Authority as directed by HUD maintains a no trespass list to

                protect the tenants' peaceful enjoyment of their property.

                       The Appellant was given notice on previous occasions that he was not be on

                housing authority property. Corporal Reno testified that he observed the Appellant on

                the John O'Hara property on previous occasions and that he gave the Appellant

                warntng-s:-T-h-e-App-eHant-testified-tha-t-he-knew-he-wasn!.t--te-be-on-Hot1sln~-A1:1-thot~ty----

                                                             5
                       property. The Court found the testimony                           of Officer Reno credible that when the

                      Appellant was confronted              by Officer Reno for being on Housing Authority property the

                      Appellant fled from the Housing Authority property down the steps on to Sanderson

                       Street.

                                 The tenants did not have the right to allow the Appellant to go anywhere on

                       Housing       Authority      property.        The Court determined                that the Pottsville Housing

                       Authority and the Pottsville Police could enforce their no trespass list. The Appellant

.......... -----v·,v, va""'s.-1n-t+e"""a-f--tAe--f*-cl¥§f·C:H:1-A4-aR~9t-~A-tA,e-ter:iaf.l:t.'..s-towr.il:io~e-aACL.tber.e.f.o.r:e-the..l:!.ous.irig   _

                       Authority and the police did not interfere with the tenant's use of quiet enjoyment of

                       their property.




                                                                                     6